Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 17, 2021

                                       No. 04-20-00493-CV

                      John E. LAMBERT d/b/a Simple Network Solutions,
                                       Appellant

                                                  v.

                         SOUTHWEST TEXAS JUNIOR COLLEGE,
                                     Appellee

                   From the 38th Judicial District Court, Uvalde County, Texas
                              Trial Court No. 2018-02-31989-CV
                      Honorable Camile Glasscock Dubose, Judge Presiding


                                          ORDER

      After this court granted two extensions of time to file the brief, Appellant filed the brief
on March 4, 2021.
       However, Appellant’s brief does not comply with Rule 38.1 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 38.1. In addition to the many formatting and
typographical errors, see id. R. 9.4, the brief does not include the following:
       •   Statement of Facts (that complies with the Rules),
       •   Argument (that complies with the Rules), or
       •   an Appendix (that complies with the Rules).
See id. R. 9.4, 9.5, 38.1. The brief has these additional defects.
       •   None of the three issues includes citations to the appellate record and each appears to
           rely on facts that may be outside the appellate record. Contra id. R. 38.1(i) (“The
           brief must contain . . . appropriate citations . . . to the record.”); Greystar, LLC v.
           Adams, 426 S.W.3d 861, 865 (Tex. App.—Dallas 2014, no pet.) (“[A]n appellate
           court may not consider matters outside the record, which includes documents attached
           to a brief as an exhibit or an appendix that were not before the trial court.”).
       •   The brief does not recite the applicable standard of review. Contra TEX. R. APP. P.
           38.1(i) (requiring “appropriate citations to authorities”).
In its current form, Appellant’s brief does not properly present anything for appellate review.
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the defects described above constitute
flagrant violations of Rule 38.
        Therefore, we STRIKE Appellant’s brief and ORDER Appellant to file an amended brief
within TEN DAYS of the date of this order. The amended brief must correct all the
violations listed above and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5,
38.1. If the amended brief does not comply with this order, we “may strike the brief, prohibit
[Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.” See id.
R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails
to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2021.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court